Citation Nr: 0735669	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-42 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and F.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant seeks surviving spouse benefits based upon 
claimed service of an individual who died in December 1989.  
Certification by the service department shows that the 
decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces in the Far East 
(USAFFE).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that determined that the decedent 
did not have valid military service and thus did not have 
legal entitlement to VA benefits.  

The case was remanded by the Board in December 2006 to 
schedule the appellant for a hearing as she had requested.  
That hearing was held before the undersigned in July 2007.


FINDINGS OF FACT

1.  In December 1990, the United States Army Reserve 
Personnel Center (ARPERCEN) certified that the decedent had 
no service as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.

2.  In May 2004, the National Personnel Records Center (NPRC) 
certified that the decedent had no service as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 1521, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; rating 
decisions in May and July 2004; a statement of the case in 
November 2004; and a supplemental statement of the case in 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
As the Board concludes below that the appellant does not meet 
the criteria for basic eligibility for VA death benefits, any 
questions as to the effective date to be assigned are 
rendered moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2006.  
The appellant received additional notice in February 2007, 
and September 2007.  The Board finds that the issuance of a 
supplemental statement of the case is not required because no 
positive certification of service from a United States 
service department has been received subsequent to the most 
recent supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  The appellant does not contend nor does the 
evidence show that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
military service.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  38 C.F.R. § 3.159(d)(1) 
(2007).  No amount of notice from VA can change the 
decedent's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The appellant submitted evidence directly to the Board which 
was received in September 2006 without a waiver of initial 
review of that evidence by the RO.  However, the evidence 
consists of duplicates of evidence previously submitted and 
considered by the RO.  Thus, it is not necessary to remand 
the claim to the RO for RO for initial consideration of this 
evidence.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term veteran is defined by law as a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
 3.1(d) (2007).  The term active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2007).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2007).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2007).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d) (2007).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2007).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  38 C.F.R. § 3.40(d)(1), (2) (2007).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, where the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 
C.F.R. § 3.203, VA shall request verification of 
service from the service department.

The United States Court of Appeals for Veterans Claims has 
held that VA is prohibited from finding, on any basis other 
than a service department document which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).

The appellant seeks entitlement to VA death benefits.  The 
issue turns upon the nature of the appellant's deceased 
husband's military service as recognized by law.  She claims 
that her husband's military service meets the requirements 
for eligibility for VA benefits on the basis that he is a 
veteran of active military service in World War II.  She 
contends that evidence shows that the decedent was a bona 
fide member of the organized Guerillas; rendered active 
service; was personnel of World War II; held prisoner of war 
for eight months; and was hospitalized for eight months.   

Review of the record discloses that the appellant had filed 
an earlier claim for burial benefits in 1990.  In a document 
dated in December 1990, ARPERCEN certified that the decedent 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  The appellant was notified 
in January 1991 of the ARPERCEN certification of lack of 
qualifying service.  Thus her claim for plot or interment 
allowance and burial flag was denied.

The appellant has submitted in support of her claim multiple 
documents and duplicate copies of some of the documents.  
With her formal claim for death benefits received in February 
2004 the appellant submitted a copy of the decedent's death 
certificate, certification regarding the non-availability of 
a marriage contract, and an affidavit of two persons to 
support the marriage.  She also submitted a copy of a June 
1991 certificate from the Philippine Veterans Affairs Office 
issued for reference purposes only showing that the decedent 
was a veteran of World War II/Philippine Revolution; a 
certification dated in June 1976 regarding recognition to 
rights to back pay as approved by the Veterans Back Pay 
Commission; a copy of a July 1967 and a November 1969 letter 
from the decedent to the United States Army requesting 
mustering out pay; a copy of an Affidavit for Philippine Army 
Personnel signed in December 1945 showing dates and duties; 
and a July 1996 certification by the Armed Forces of the 
Philippines showing dates of service and that the decedent 
was not carried in the Revised and Reconstructed Guerilla 
Roster of 1948.  She also submitted a page from an updated 
master list of Filipino World War II veterans as maintained 
by the Philippine Veterans Affairs Office showing the 
decedent's name; and a booklet regarding payments to World 
War II veterans under United States Public Law 89-641. 

The RO requested verification of the decedent's service to 
include under a variation of the spelling of his first name.  
The reply from the NPRC dated in May 2004 stated that the 
appellant's husband did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The appellant and F.A. testified at a hearing in July 2007 as 
to the decedent's service in the USAFFE, as a guerilla, and 
having been hospitalized due to illness in service.  The 
appellant testified that she receives benefits from the 
Philippines Veterans Affairs Office based on the service of 
the decedent and has not remarried since his death.  

The Board has carefully reviewed the entire record in this 
matter.  However, the law is dispositive, because eligibility 
for death benefits is precluded based upon the decedent's 
service.  Therefore, the appeal must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

The appellant has submitted evidence of her husband's 
service.  However, there is no legal basis on which the 
appellant's claim for VA death pension benefits can be based.  
The Board is bound by the pertinent laws and regulations.  
38 U.S.C.A. §§ 501(a), 7104(c); 38 C.F.R. § 19.5.

In cases for VA death benefits where requisite veteran status 
is at issue, the relevant question is whether the decedent 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding upon VA.  38 C.F.R. § 3.203(c).  Thus, if the United 
States service department does not verify the decedent's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria v. Brown, 118 
F.3d 747 (Fed. Cir. 1997).

None of the documents or evidence submitted by the appellant 
in support of the claim satisfies the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate United States 
service department.  Therefore, these documents may not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 
747 (Fed. Cir. 1997).  In December 1990 ARPERCEN concluded 
that the appellant's deceased husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  In May 2004, NPRC also determined that the 
appellant's deceased husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
These determinations that failed to verify the alleged 
service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).

In conclusion, the Board finds, based upon the certification 
by the service department and NPRC and the law applicable to 
this case, that the decedent was not a veteran for purposes 
of entitlement to VA benefits.  Therefore, the appellant's 
claim of entitlement to VA death benefits, as the surviving 
spouse of the decedent, must be denied because of lack of 
legal merit or legal entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 3.1(y)(1). 


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


